STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                            UNPUBLISHED
                                                            March 21, 2017
              Plaintiff-Appellee,

v                                                           No. 328001
                                                            Livingston Circuit Court
MARTIN EDWARD ZALE,                                         LC No. 14-022392-FC

              Defendant-Appellant.


Before: BECKERING, P.J., and O’CONNELL and BORRELLO, JJ.

BORRELLO, J. (concurring).

       I concur in result only.



                                                     /s/ Stephen L. Borrello




                                          -1-